Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 28, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148584 & (36)(37)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOHN LAWSON,                                                                                             David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 148584
                                                                     COA: 316677
                                                                     Wayne CC: 12-011566-NM
  DESIREE M. FERGUSON,
            Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the November 27, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  add issue and the motion to remand are DENIED. The motion to file a reply brief was
  unnecessary. Plaintiff’s reply brief was accepted and considered by the Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 28, 2014
         h0421
                                                                                Clerk